Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered May 7, 1997, convicting defendant, upon his plea of guilty, of conspiracy in the second degree, and sentencing him to a term of 6 to 12 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding the matter for resentencing, and otherwise affirmed.
As the People correctly concede, defendant was not properly sentenced. Although the prosecutor filed a predicate felony statement, the court never provided defendant an opportunity to be heard on his constitutional challenge to his prior conviction and never adjudicated him a second felony offender, whereas the sentence imposed was not permissible for a first felony offender. Concur — Nardelli, J. P., Tom, Andrias, Buckley and Friedman, JJ.